DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7-10 and 12-22 are pending
Claims 6 and 11 are now canceledClaims 1-5, 7-10 and 12-22 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 01/20/2021, 08/03/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 18 is objected to because of the following informalities:  Line 1 states “of claim 16 wherein” and instead should include a comma to further recite “of claim 16, wherein” to maintain consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Line 1 states “of claim 1 wherein” and instead should include a comma to further recite “of claim 1, wherein” to maintain consistency.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Line 1 states “the secondary flow of the liquid” and instead should recite “the secondary flow of liquid” to maintain consistency.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Line 1 states “the secondary flow of the liquid” and instead should recite “the secondary flow of liquid” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least one disc filter element” on lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over MARTENSSON et al. (WO 98/16292) (hereinafter “Marten”) in view of BJORNVALL et al. (WO 2017/007417 A1) (hereinafter “Bjorn”).

Regarding Claim 1:
Marten teaches a disc filter for dewatering fiber suspension (Examiner’s note:  the limitation ‘fiber suspension’ is merely the material worked upon) (see FIGS. 4-6 and 9) (see page 3 ‘Summary of the Invention’) comprising:
a vessel comprising an inlet positioned in a wall of the vessel (see FIG. 4, a vessel/container 5 inherently including a wall, see MPEP 2112) (see page 5) (see page 8 discussing an inlet pipe), the inlet introducing a fiber suspension into the vessel (see page 5) (see page 8 discussing an inlet pipe);
at least one filter element such that the at least one filter element rotates (see FIG. 4, a plurality of disc filters 2 that rotate) (see page 5); and
at least one injector positioned in the wall of the vessel, the at least one injector introducing a secondary flow of liquid into the vessel (see FIGS. 4 and 9, eductor agitator 60) (see pages 7-8 and 12-13 further discussing a plurality of eductor agitators, each eductor agitator positioned at each side of each disc, and wherein the eductor agitators receive the input slurry from the disc filter inlet pipe), wherein:
the at least one injector is located in the wall of the vessel at an injector elevation angle αI- (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see FIGS. 4 and 9, eductor agitator 60) (see pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc); and
a primary flow vector of the at least one injector is orthogonal to a shaft axis of rotation (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see FIGS. 4 and 9, eductor agitator 60) (see pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).
Marten does not explicitly teach a rotor shaft comprising a shaft axis of rotation positioned in a shaft plane, wherein the shaft plane is a horizontal plane, and the at least one injector located in the wall of the vessel at an injector elevation angle αI- that is greater than -44 degrees and less than or equal to +22 degrees relative to a shaft plane.
Bjorn teaches a similar disc filter system including a rotating shaft coupled to at least one filter element (see Bjorn page 2 lines 9-11), and also teaches an agitator system further including a first nozzle and a second nozzle arranged between two collection chutes and two walls and arranged at specific orientations and angles (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).
Marten and Bjorn are analogous inventions in the art of teaching a disc filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the disc filter of Marten to include a rotor shaft and to position the agitator nozzles of Marten at a specific orientation and at a specific angle, as taught by Bjorn, in order to efficiently and effectively dislodge materials and slurry stuck on a disc filter surface/sector within the container/vessel of Marten (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).

Regarding Claim 2:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein:
a primary component of an angular velocity vector ω of the at least one disc filter element is in a positive vertical direction proximate the at least one injector; and
the primary component of the angular velocity vector of the at least one disc filter element is in a negative vertical direction proximate the inlet (see Marten FIG. 4, a plurality of disc filters 2 that rotate) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten page 5) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, each eductor agitator positioned at each side of each disc, and wherein the eductor agitators receive the input slurry from the disc filter inlet pipe).

Regarding Claim 3:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Bjorn further teaches a similar disc filter system including a rotating shaft coupled to at least one filter element (see Bjorn page 2 lines 9-11), and also teaches an agitator system further including a first nozzle and a second nozzle arranged between two collection chutes and two walls and arranged at specific orientations and angles (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).
Marten and Bjorn are analogous inventions in the art of teaching a disc filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the disc filter of Marten to include a rotor shaft and to position the agitator nozzles of Marten at a specific orientation and at a specific angle such as 0 degrees, as taught by Bjorn, in order to efficiently and effectively dislodge materials and slurry stuck on a disc filter surface/sector within the container/vessel of Marten (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).



Regarding Claim 4:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Bjorn further teaches a similar disc filter system including a rotating shaft coupled to at least one filter element (see Bjorn page 2 lines 9-11), and also teaches an agitator system further including a first nozzle and a second nozzle arranged between two collection chutes and two walls and arranged at specific orientations and angles (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).
Marten and Bjorn are analogous inventions in the art of teaching a disc filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the disc filter of Marten to include a rotor shaft and to position the agitator nozzles of Marten at a specific orientation and at a specific angle such as greater than 0 degrees and less than or equal to +22 degrees, as taught by Bjorn, in order to efficiently and effectively dislodge materials and slurry stuck on a disc filter surface/sector within the container/vessel of Marten (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).

Regarding Claim 5:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Bjorn further teaches a similar disc filter system including a rotating shaft coupled to at least one filter element (see Bjorn page 2 lines 9-11), and also teaches an agitator system further including a first nozzle and a second nozzle arranged between two collection chutes and two walls and arranged at specific orientations and angles (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).
Marten and Bjorn are analogous inventions in the art of teaching a disc filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the disc filter of Marten to include a rotor shaft and to position the agitator nozzles of Marten at a specific orientation and at a specific angle such as greater than or equal to -15 degrees and less than or equal to +15 degrees, as taught by Bjorn, in order to efficiently and effectively dislodge materials and slurry stuck on a disc filter surface/sector within the container/vessel of Marten (see Bjorn page 2 lines 16-31) (see Bjorn page 4 lines 4-11) (see Bjorn page 5 lines 4-24).

Regarding Claim 7:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the primary flow vector of the at least one injector intersects with the shaft axis of rotation (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).



Regarding Claim 8:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the secondary flow of liquid from the at least one injector diverges vertically along the primary flow vector (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 9:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches an outlet of the at least one injector comprises a major axis and a minor axis, wherein a length of the major axis is greater than a length of the minor axis (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).



Regarding Claim 10:
The combination of Marten in view of Bjorn teaches the disc filter of claim 9, wherein Marten further teaches a width of the outlet varies along the major axis (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 12:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches an outlet of the at least one injector is disposed between an outer radius of the at least one filter element and the wall of the vessel (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).



Regarding Claim 13:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches an outlet of the at least one injector is disposed between an outer radius of the at least one filter element and the rotor shaft (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 14:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the at least one filter element comprises a pair of adjacent filter elements and the at least one injector is positioned in a space between the pair of adjacent filter elements (see FIG. 4, a plurality of disc filters 2 that rotate) (see page 5) (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 15:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the at least one injector is positioned below a fill level of the fiber suspension in the vessel (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIG. 4A, a slurry level sensor 200) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 16:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the at least one injector is coupled to a feed manifold through an injector valve (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).



Regarding Claim 17:
The combination of Marten in view of Bjorn teaches the disc filter of claim 16, wherein Marten further teaches the injector valve is communicatively coupled to a control system (‘control circuitry’) (see Marten pages 8-9).

Regarding Claim 18:
The combination of Marten in view of Bjorn teaches the disc filter of claim 16, wherein Marten further teaches the at least one injector is coupled to the injector valve through a flow meter (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 19:
The combination of Marten in view of Bjorn teaches the disc filter of claim 18, wherein Marten further teaches the flow meter and the injector valve are communicatively coupled to a control system (‘control circuitry’) (see Marten pages 8-9).



Regarding Claim 20:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the at least one injector is coupled to a feed manifold through a flow meter (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 21:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the secondary flow of liquid from the at least one injector contacts the rotor shaft (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).

Regarding Claim 22:
The combination of Marten in view of Bjorn teaches the disc filter of claim 1, wherein Marten further teaches the secondary flow of liquid from the at least one injector does not contact a surface of the at least one filter element (Examiner’s note:  it is inherent for an eductor agitator to be positioned/located in the wall of the vessel at a corresponding and specific angle, see MPEP 2112) (see Marten FIGS. 4 and 9, eductor agitator 60) (see Marten pages 7-8 and 12-13 further discussing a plurality of eductor agitators, wherein the eductor agitators receive the input slurry from the disc filter inlet pipe, and wherein the eductor agitator is positioned at each side of each disc).


Other Reference Considered
Strid et al. (U.S. 2013/0105382 A1) teaches a disc filter.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773